                                                       1   ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 6840
                                                       2   GREENBERG TRAURIG, LLP
                                                           10845 Griffith Peak Drive, Suite 600
                                                       3   Las Vegas, Nevada 89135
                                                           Telephone: (702) 792-3773
                                                       4   Facsimile: (702) 792-9002
                                                           Email: swanise@gtlaw.com
                                                       5   CHRISTOPHER J. NEUMANN, ESQ.
                                                           Admitted Pro Hac Vice
                                                       6   GREENBERG TRAURIG, LLP
                                                           1144 15th Street, Suite 3300
                                                       7   Denver, Colorado 80202
                                                           Telephone: (303) 572-6500
                                                       8   Email: neumannc@gtlaw.com
                                                       9   Counsel for Defendants

                                                      10

                                                      11                          IN THE UNITED STATES DISTRICT COURT

                                                      12                                FOR THE DISTRICT OF NEVADA
GREENBERG TRAURIG, LLP




                                                      13   JOHN C. VANBIBER,                                         Case No. 2:19-cv-01884-KJD-BNW
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14
                                  Suite 600




                                                                                         Plaintiff,                STIPULATION AND ORDER OF
                                                      15                                                         DISMISSAL WITHOUT PREJUDICE
                                                                   v.                                             AS TO DEFENDANTS C. R. BARD,
                                                      16                                                           INC. AND BARD PERIPHERAL
                                                           C. R. BARD, INCORPORATED and BARD                             VASCULAR, INC.
                                                      17   PERIPHERAL VASCULAR, INCORPORATED,
                                                      18                                  Defendants.
                                                      19

                                                      20          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned parties,
                                                      21   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that the above-captioned case be dismissed without
                                                      22   prejudice as to Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., with each party to
                                                      23   bear its own costs.
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                           1
                                                       1         IT IS SO STIPULATED.

                                                       2         Dated this 27th day of May 2021.

                                                       3

                                                       4   DALIMONTE RUEB STOLLER, LLP                    GREENBERG TRAURIG, LLP

                                                       5   By:   /s/ Gregory D. Rueb                      By:   /s/ Eric W. Swanis
                                                                 GREGORY D. RUEB, ESQ.                          ERIC W. SWANIS, ESQ.
                                                       6
                                                                 Admitted Pro Hac Vice                          Nevada Bar No. 6840
                                                       7         515 S. Figueroa Street, Suite 1550             10845 Griffith Peak Drive
                                                                 Los Angeles, California 90071                  Suite 600
                                                       8         greg@drlawllp.com                              Las Vegas, Nevada 89135
                                                       9         BRIAN D. NETTLES, ESQ.                         CHRISTOPHER NEUMANN, ESQ.
                                                      10         NETTLES MORRIS                                 Admitted Pro Hac Vice
                                                                 1389 Galleria Drive, Suite 200                 1144 15th Street, Suite 3300
                                                      11         Henderson, Nevada 89014                        Denver, Colorado 80202
                                                                 brian@nettlesmorris.com                        Email: neumannc@gtlaw.com
                                                      12
GREENBERG TRAURIG, LLP




                                                                 Counsel for Plaintiff                          Counsel for Defendants
                                                      13
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14
                                  Suite 600




                                                      15                                                  IT IS SO ORDERED.

                                                      16
                                                                                                          _____________________________________
                                                      17                                                  UNITED STATES DISTRICT JUDGE

                                                      18                                                  Dated this 2nd      June
                                                                                                                     ___ of _____________, 2021.
                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                      2
                                                       1                                     CERTIFICATE OF SERVICE

                                                       2          I hereby certify that on May 28, 2021, I caused the foregoing document to be electronically

                                                       3   filed with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

                                                       4   to the CM/ECF participants registered to receive service in this case.

                                                       5

                                                       6                                                                /s/ Shermielynn Irasga
                                                                                                            An employee of GREENBERG TRAURIG, LLP
                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
GREENBERG TRAURIG, LLP




                                                      13
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14
                                  Suite 600




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                             3
